Citation Nr: 1622016	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to contaminated water exposure at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that the issue of entitlement to service connection for a personality disorder was previously denied in final July 1984 and November 2003 rating decisions. However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, the Veteran's military personnel record, demonstrating his presence in Camp Lejeune and additional details regarding his separation from service due to a personality disorder, was associated with the claims file in December 2008.  These relevant service department records allow for reconsideration of the Veteran's claim on the merits.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has diagnoses of a mood disorder NOS, bipolar disorder, anxiety disorder, intermittent explosive disorder, anxiety, depression, and a VA treatment record noted that he met the criteria for PTSD, the claim is broadened to one for an acquired psychiatric disorder.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service treatment records show the Veteran was hospitalized from January 26, 1984 to February 7, 1984.  Only a summary of the his hospital stay is of record.  Accordingly, on remand, an attempt to obtain complete records of the Veteran's in-service hospitalization should be made.  Moreover, at that time, the Veteran reported a history of hospitalization for his psychiatric condition two times at Santa Rosa at the age of 14, and on his June 1984 claim, he also reported treatment with Dr. James Bailey at Villa Rosa Hospital from April through July 1979.  A remand is required in order to obtain these private treatment records, as well as any updated VA treatment records, on remand.

Under 38 U.S.C.A. § 1710 (West 2014), certain Camp Lejeune Veterans may be eligible for hospital care and medical services for enumerated diseases.  38 C.F.R. § 17.400 (2015) further states that VA will "assume" that certain enumerated diseases of eligible Camp Lejeune Veterans "are attributable to the veteran's active duty . . . unless it is clinically determined . . . that such an illness or condition is not attributable to the veteran's service."  The list of enumerated diseases under both 38 U.S.C.A. § 1710 and 38 C.F.R. § 17.400 includes neurobehavioral effects.  Here, the RO conceded that the Veteran was exposed to contaminated drinking water while stationed on Camp Lejeune during military service.  Post-service treatment records show diagnoses of mood disorder NOS, bipolar disorder, anxiety disorder, intermittent explosive disorder, anxiety, depression, and a noted that he met the criteria for PTSD.

Thus, on remand, a new VA examination is necessary to determine the nature and etiology of the Veteran's current acquired psychiatric disorder, with consideration of his conceded exposure to contaminated water at Camp Lejeune.  


Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding service treatment records, including any separately stored records of the Veteran's hospitalization at Lackland Air Force Base from January 26, 1984 to February 7, 1984.  All attempts to obtain these records, and any responses received, should be documented in the claims folder. If it is determined that the remainder of the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. 
§ 3.159(e).

2.  Obtain all outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain copies of any outstanding records of private medical treatment, to include all records from Dr. James Bailey at Villa Rosa Hospital and all records from the Veteran's hospitalization at Santa Rose at age 14, and associate them with the claims file.  

4.  Then schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder should be made available and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail.  The examiner should diagnose all current psychiatric disorders and respond to the following:

a) Did any diagnosed psychiatric disorder other than a personality disorder clearly and unmistakably (undebatably) pre-exist the Veteran's period of service?  If yes, the examiner must cite to the evidence of record to support that conclusion.

b) If the examiner finds that a current psychiatric disorder other than a personality disorder clearly and unmistakably pre-existed service, can it be concluded with clear and unmistakable (undebatable) certainty that the pre-existing disorder did NOT undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease as a result of active duty?

c) Did a psychosis (which includes brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder) first manifest within a year of the Veteran's discharge from service and, if so, did it manifest to a compensable degree?

d) If the examiner finds that any current psychiatric disorder other than a personality disorder did not pre-exist service, is it at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include as a result of exposure to contaminated water at Camp Lejeune?  A discussion of whether the Veteran has neurobehavioral effects due to his Camp Lejeune exposure must be included.

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran has an additional disability due to a disease or injury, including exposure to contaminated water at Camp Lejeune, superimposed upon his diagnosed personality disorder as a result of his active service?  If so please identify the resultant disability.

f)  If the Veteran meets the criteria for PTSD, please identify the stressor(s) that support(s) the diagnosis.

The examiner should give a reasoned explanation for all opinions provided.  

5.  Then, after taking any addition development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


